1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES MONAHAN,                                 )   Case No.: 1:19-cv-00875-LJO-JLT (HC)
                                                    )
12                 Petitioner,                      )   ORDER DISREGARDING APPLICATION TO
                                                    )   PROCEED IN FORMA PAUPERIS AS MOOT
13          v.                                      )
                                                    )   (Doc. 9)
14   PASHILK,
                                                    )
15                 Respondent.                      )
                                                    )
16                                                  )

17          On July 11, 2019, Petitioner filed an application to proceed in forma pauperis. (Doc. 9.)

18   However, the Court issued an order that authorized Petitioner to proceed in forma pauperis on June 26,

19   2019. (Doc. 5.) Therefore, Petitioner’s application to proceed in forma pauperis is moot and hereby

20   DISREGARDED.

21
22   IT IS SO ORDERED.

23      Dated:    July 12, 2019                               /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28
